DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 As per claim 1, line 10, “is” has been deleted.  The phrase  - -comprises a processor- -  has been inserted before “configured”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-6, 8-17 and 20-22 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
a tradesperson interface, configured to enable a tradesperson to select one or more points on an image, upon which a measurement is determined in relation thereto, and to provide cost estimates based at least in part on the insurance claims details, and wherein the insurance system is configured to generate and issue an alert to the customer, the alert being generated according to weather events, and wherein at least one of the customer interface, tradesperson interface or insurance company interface includes an online measurement tool, as recited in independent claim 1.
           


provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Utke (US Pub. No. 2019/0073641) discloses a system and method for performing an 
image analysis of a vehicle involved in an accident and for determining a list of parts needed for repair or replacement.
Thomas et al (US Pat. No. 9,672,567) disclose a system and method for performing 
image analysis of a damaged product.  A scale diagram is then used to calculate insurance claim payment.

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

June 15, 2021